NOS. 12-20-00166-CR
                                          12-20-00167-CR

                             IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

SEAN DELANEY RALSTON,                                  §       APPEAL FROM THE 114TH
APPELLANT

V.                                                     §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §       SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
        These appeals are being dismissed for want of jurisdiction. Sean Delaney Ralston, acting
pro se, filed a notice of appeal to challenge the denial of his post-judgment motion to recuse the
trial court judge. 1
        On July 31, 2020, this Court notified Appellant that the information received failed to
show the jurisdiction of the Court, i.e., there is no new final judgment or appealable order
contained therewith. The notice further advised Appellant that the appeals would be dismissed
unless the information was amended on or before August 31, to show this Court’s jurisdiction.
In response, Appellant states he has yet to receive a copy of the order denying his motion to
recuse and he has no access to the law library because of testing positive for COVID-19.
        “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011); see Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App.
2014). The standard for determining jurisdiction is not whether an appeal is precluded by law

        1
          Appellant was convicted of aggravated sexual assault of a child in 1999 and this Court affirmed his
convictions. See Ralston v. State, Nos. 12-99-00214-CR, 12-99-00215-CR (Tex. App.—Tyler April 18, 2000, writ
denied). The Texas Court of Criminal Appeals denied habeas relief, without written orders. See Ex parte Ralston,
WR-57,253-03, WR-57,253-04 (Tex. Crim. App. Jan. 12, 2011).
but whether the appeal is authorized by law. Abbott v. State, 271 S.W.3d 694, 696–97 (Tex.
Crim. App. 2008). This Court is unaware of any statutory authority authorizing an appeal from
the denial of a post-judgment motion to recuse a trial judge. See Gonzalez v. State, No. 04-15-
00531-CR, 2015 WL 6500988, at *1 (Tex. App.—San Antonio Oct. 28, 2015, no pet.) (mem.
op., not designated for publication) (per curiam) (dismissing, for want of jurisdiction, appeal
from postjudgment motion to recuse). Accordingly, we dismiss Appellant’s appeals for want of
jurisdiction. 2 See TEX. R. APP. P. 43.2(f).
Opinion delivered October 14, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


          2
            Appellant likewise requests an order of appointment of counsel and an evidentiary hearing. The trial
court, not this Court, has authority to appoint counsel. See TEX. CODE CRIM. PROC. ANN. art. 1.051(d) (West Supp.
2019); see also Mack v. State, No. 11-18-00242-CR, 2018 WL 6218610, at *1 (Tex. App.—Eastland Nov. 29, 2018,
pet. ref’d) (mem. op., not designated for publication) (per curiam). Moreover, this Court has no jurisdiction over
complaints that may be raised only by postconviction habeas corpus proceedings brought under Article 11.07. See
TEX. CODE CRIM. PROC. ANN. arts. 11.05, 11.07 (West 2005).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 14, 2020


                                         NO. 12-20-00166-CR


                                   SEAN DELANEY RALSTON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 241-81667-96)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 14, 2020


                                         NO. 12-20-00167-CR


                                   SEAN DELANEY RALSTON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 241-81668-96)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.